DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   07/14/2021. 
Claims 1-16 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Yada (US 2020/0356592) teaches a method and system for disambiguating a voice search query (see [0002],[0007] a method and system for allowing a user to more precisely express search intent), with input circuitry and control circuitry (see [0119],[0122],[0125] the computing device includes an input/output interface for receiving input via input devices and one or more processors, that can perform the described functions), receiving a voice search query (see [0041] the user utters a query which is captured by a microphone); transcribing the voice search query into a string comprising a plurality of words (see [0041] the speech recognition engine converts the captured audio signal into text, such as ‘where can I buy this on sale?”); capturing, concurrently with receiving the voice search query, an image of a pose of a user (see [0034-5],[0039],[0042] an image and instance of text, supplied originally in 
Schwesinger (US 2016/0162082) teaches superimposing a grid over the captured image of the pose of the user (see [0030] a gesture-recognition engine analyzes the pixels of a depth map, where each pixel corresponds to a part of the user’s body); determining, based on the grid, a second set of pixel coordinates describing a location of the at least one portion of the body of the user in the captured image of the  (see [0031],[0034],[0050] a gesture-recognition engine recognizes the opening or closure of a one or more fingers of a hand by a user, based on training from a collection of known poses, as a gesture corresponding with a specific user’s intent, and where the position of parts of the body for the known poses and user input have assigned body part indices for relevant pixels). However, Schwesinger does not specifically teach identifying, from the database in response to the query, a plurality of quotations matching the string; retrieving metadata from the database, and scaling a first size of the captured image of the pose of the user to match a second size of the quotation pose.
Stathacopoulos (US 2018/0096221) teaches scaling a first size of the captured image of the pose of the user to match a second size of the quotation pose (see [0007] when a user image and a reference image do not have a 1:1 correspondence in terms of number of pixels, the application may resize the user image, so that the dimensions between the user and reference images match). However, Stathacopoulos does not specifically teach identifying, from the database in response to the query, a plurality of quotations matching the string; and retrieving metadata from the database.
Badaskar (US 2014/0081633) teaches the ranking and ordering of search results (see [0121] the plurality of media items are ranked by confidence values), but does not 
El Dokor (US 8818716) teaches the identification of portions of the body of the user, the position of each identified portion, and the respected relative position of each portion to each other (see (7:57-67) where a gesture recognition module identifies, an outstretched arm or a hand with an outstretched finger, where a specific arrangement of fingers may be identified), but does not teach identifying, from the database in response to the query, a plurality of quotations matching the string; retrieving metadata from the database.
De Foras (US 2012/0323521) teaches the use of position data from a user device placed on the body of the user (see [0056:1-17],[0059:10-17],[0060] a sensor is worn at specific locations, transmits movement information, including longitudinal and angular displacements), including a travel path for each portion of the body (see [0062:15-6] positions result in tracking the trajectory of the gesture), but does not teach identifying, from the database in response to the query, a plurality of quotations matching the string; retrieving metadata from the database.
Kazama (US 6111580) teaches the identification of a portion of the body of the user on which the user device is located, and determining a position of the identified portion of the body relative to the other portions (see (5:31-44,51-55) a glove worn by the user with colored balls on each finger, is used to identify fingers on the hand and to recognize how many fingers of the hand are held up, such as 1 or 2 fingers), but does not teach identifying, from the database in response to the query, a plurality of quotations matching the string; retrieving metadata from the database.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659